         Case 2:17-cr-20038-DDC Document 904 Filed 12/11/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

        Plaintiff,
                                                                Case No. 17-20038-10-DDC
v.

ALAN J. BARRERO (10),

        Defendant.


                                 MEMORANDUM AND ORDER

        Mr. Alan J. Barrero filed a Motion to Appoint Counsel (Doc. 898) to assist him in filing a

motion for compassionate release. As explained below, the court denies Mr. Barrero’s motion.

        Mr. Barrero requests appointment of counsel to assist with filing a motion for

compassionate release due to his medical conditions during the COVID-19 pandemic. Doc. 898

at 1. “There is no constitutional right to counsel beyond the direct appeal of a criminal

conviction[.]” Coronado v. Ward, 517 F.3d 1212, 1218 (10th Cir. 2008); see also United States

v. Campos, 630 F. App’x 813, 816 (10th Cir. 2015) (“No right to counsel extends to a §

3582(c)(2) motion.”). When exercising its “broad discretion” to decide whether to appoint

counsel to an indigent litigant, the district court “should consider a variety of factors, including

the merits of the litigant’s claims, the nature of the factual issues raised in the claims, the

litigant’s ability to present his claims, and the complexity of the legal issues raised by the

claims.” Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).

        Mr. Barrero’s Motion to Appoint Counsel asserts that the warden has denied his request

for compassionate release. Doc. 898 at 1. And, he seeks a reduction in his sentence because of

his kidney disease and Hepatitis C. Id. After considering Mr. Barrero’s demonstrated ability to
         Case 2:17-cr-20038-DDC Document 904 Filed 12/11/20 Page 2 of 2




present his claim for compassionate release, the nature of the claim’s factual issues, the claim’s

merits, and the complexity of its legal issues, the court concludes that the appointment of counsel

is not warranted here. None of these considerations identify an issue that warrant appointment of

counsel. The court thus denies Mr. Barrero’s Motion to Appoint Counsel (Doc. 898). Naturally,

Mr. Barrero remains free to retain private counsel.

       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Barrero’s Motion to

Appoint Counsel (Doc. 898) is denied.

       IT IS SO ORDERED.

       Dated this 11th day of December, 2020, at Kansas City, Kansas.


                                                             s/ Daniel D. Crabtree
                                                             Daniel D. Crabtree
                                                             United States District Judge




                                                 2
